Case 2:20-cv-02291-DOC-KES Document 278 Filed 04/21/21 Page 1 of 3 Page ID #:7347




    1 RODRIGO A. CASTRO-SILVA (SBN 185251), County Counsel
      rcastro-silva@counsel.lacounty.gov
    2 LAUREN M. BLACK (SBN 192302), Assistant County Counsel
    3 AMIE S. PARK (SBN 273346), Deputy County Counsel
      500 West Temple Street, Suite 468
    4 Los Angeles, California 90012
      Tel.: (213) 974-1830 | Fax: (213) 626-7446
    5
      BYRON J. MCLAIN (SBN 257191)
    6 bmclain@foley.com
    7 FOLEY & LARDNER, LLP
      555 South Flower Street, Suite 3300
    8 Los Angeles, California 90071
      Tel.: (310) 972-4500 | Fax: (213) 486-0065
    9
   10 LOUIS R. MILLER (SBN 54141)
      smiller@millerbarondess.com
   11 MIRA HASHMALL (SBN 216842)
      EMILY A. RODRIGUEZ-SANCHIRICO (SBN 311294)
   12 MILLER BARONDESS, LLP
      1999 Avenue of the Stars, Suite 1000
   13 Los Angeles, California 90067
   14 Tel.: (310) 552-4400 | Fax: (310) 552-8400
   15 Attorneys for Defendant
      COUNTY OF LOS ANGELES
   16
   17                         UNITED STATES DISTRICT COURT
   18              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19
      LA ALLIANCE FOR HUMAN                         CASE NO. 2:20-cv-02291 DOC-KES
   20 RIGHTS, et al.,
   21                                               NOTICE OF INTERLOCUTORY
                 Plaintiffs,                        APPEAL
   22
           v.                                       Assigned to the Hon. David O. Carter
   23                                               and Magistrate Judge Karen E. Scott
   24 CITY OF LOS ANGELES, et al.,
   25                  Defendants.
   26
   27
   28
        508727.1                                                      Case No. 2:20-cv-02291 DOC-KES
                                     NOTICE OF INTERLOCUTORY APPEAL
Case 2:20-cv-02291-DOC-KES Document 278 Filed 04/21/21 Page 2 of 3 Page ID #:7348




    1                          NOTICE OF INTERLOCUTORY APPEAL
    2              Defendant County of Los Angeles hereby gives notice that it is appealing the
    3 Court’s April 20, 2021 Order (Dkt. No. 277) granting Plaintiffs’ Motion for
    4 Preliminary Injunction (the “April 20, 2021 Order”) to the United States Court of
    5 Appeals for the Ninth Circuit. A true and correct copy of the April 20, 2021 Order
    6 is attached hereto as Exhibit A.
    7              PLEASE TAKE FURTHER NOTICE that, pursuant to Ninth Circuit
    8 Rule 3-2, a Representation Statement is attached to this filing.
    9
   10 DATED: April 21, 2021                     MILLER BARONDESS, LLP
   11
   12
                                                By:       /s/ Mira Hashmall
   13
                                                      MIRA HASHMALL
   14                                                 Attorneys for Defendant
   15                                                 COUNTY OF LOS ANGELES

   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        508727.1
                                                      2                Case No. 2:20-cv-02291 DOC-KES
                                      NOTICE OF INTERLOCUTORY APPEAL
Case 2:20-cv-02291-DOC-KES Document 278 Filed 04/21/21 Page 3 of 3 Page ID #:7349




    1                              REPRESENTATION STATEMENT
    2              Pursuant to Ninth Circuit Rule 3-2, the undersigned represents the County of
    3 Los Angeles, defendant and appellant in this matter, and no other party. Attached is
    4 a service list that shows all of the parties to this action and identifies their counsel by
    5 name, address, and telephone number, if known. (F.R.A.P. 12(b); Circuit Rule 3-
    6 2(b).)
    7
    8 DATED: April 21, 2021                     MILLER BARONDESS, LLP
    9
   10
                                                By:       /s/ Mira Hashmall
   11
                                                      MIRA HASHMALL
   12                                                 Attorneys for Defendant
   13                                                 COUNTY OF LOS ANGELES

   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        508727.1
                                                      3                Case No. 2:20-cv-02291 DOC-KES
                                      NOTICE OF INTERLOCUTORY APPEAL
